Citation Nr: 1500530	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include the right knee.  

2.  Entitlement to service connection for a left leg disorder, to include the left knee.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

5.  Entitlement to service connection for residuals of treatment for an aneurysm, to include Hepatitis C.  


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran has since relocated and jurisdiction over the case was transferred to the Winston-Salem, North Carolina RO.  The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of this hearing is of record.  He also submitted additional evidence following this hearing, accompanied by a waiver of having such evidence initially considered by the RO.

The Board observes that service connection was previously denied for bilateral knee injuries by an unappealed June 1993 rating decision.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the Veteran's service treatment records were not on file at the time of the June 1993 rating decision.  Pursuant to 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Therefore, the Board will consider these claims on a de novo basis.  The Board observes the RO reopened these matters and adjudicated the claims de novo in light of the service treatment records being associated with the VA claims folder.  In light of the Veteran's hearing testimony which show that his knee contentions are encompassed in his leg claims; the matter has been recharacterized as shown above.  

During the course of this appeal, the Veteran has been represented by Disabled American Veterans and the North Carolina Division of Veterans Affairs.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated May 2009, September 2009, November 2010 and March 2012.  Most recently, he appointed an attorney, George C. Piemonte, as his representative.  See September 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection is warranted for bilateral leg disabilities, to include both knees, because he sustained leg and knee injuries during his active duty service.  He claims service connection for a back disorder as a result of injuries sustained during active duty service or as a secondary result of his bilateral leg/knee disabilities.  He also alleges that he was hospitalized at the Naval hospital in Groton Connecticut for an aneurysm during service (between March and May 1977) when underwent blood transfusions which resulted in him contracting Hepatitis.  Finally, the Veteran claims that service connection for an acquired psychiatric disability, to include depression and anxiety, is warranted as a result of his multiple service related disabilities.  

Review of the record shows that the hospitalization records for the Veteran's aneurysm treatment at Groton Naval hospital have not been obtained (and are not included among his available service treatment records (STRs)) and are not available for review.  Further, the record also shows that the Veteran was injured in an automobile accident in 1997 and was hospitalized at "UMC."  Records of such treatment have also not been obtained and are not available for review.  Such treatment records would be pertinent and perhaps critical evidence regarding the claims on appeal and must be secured.

The Veteran has been awarded disability benefits from the Social Security Administration (SSA).  He has testified that he was awarded such benefits based on his bilateral leg, back and mental health disorders.  The medical records considered by SSA in connection with the award are not associated with the record, are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A March 1977 Medical Board Report notes that the Veteran reported a history of bilateral patellar dislocations occurring at age 8 after a fall, with intermittent recurrences since that time.  It is also noted that the dislocations were becoming more frequent during his period of active duty.  The diagnoses were bilateral patellar dislocations, EPTE (existed prior to enlistment), service aggravated and bilateral chondromalacia, both patellofemoral joints, EPTE, service aggravated.  However, the April 1977 Notification to Party of Recommended Findings notes that the bilateral knee disabilities were "not aggravated" by service.  Notably, the STRs also show treatment for complaints of low back pain.  

Although the Veteran was afforded VA knee examinations in July 2009 and June 2012 and thoracolumbar and cervical spine examinations in June 2012; these examination reports are not adequate for rating purposes because the opinions provided do not address whether the Veteran's pre-enlistment bilateral knee disabilities were aggravated during service or his secondary service connection theory of entitlement as to his back disorder claim.  Hence, a remand to secure adequate nexus opinions as to these matters is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for full development to secure complete records of the alleged aneurysm treatment the Veteran reports he received in service.  The development must specifically include contacting the Naval hospital in Groton, with a request for such records.  The RO should also contact the National Personnel Records Center and request copies of any separately stored inpatient treatment records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.

2.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for his claimed bilateral leg/knee, back, aneurysm/Hepatitis, and psychiatric disabilities since his separation from service in 1977 (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such private records, specifically including records from "UMC" in connection with the 1997 motor vehicle accident.  The RO should secure copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records since 1977.  The RO should review the records received, and arrange for any further development suggested by the information therein.

3.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's receipt of SSA disability benefits, including all medical evidence considered.  If such is received in disc form, the RO should print out the records and associate the copies with the claims file or add them to the Virtual VA electronic record keeping system.  Any negative search result is to be noted in the record and communicated to the Veteran.

4.  After the development requested above is completed, the RO should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and likely etiology of his bilateral leg/knee, spine and psychiatric disorders.  Any indicated studies should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a)  Please identify (by diagnosis) each bilateral leg/knee, spine and psychiatric disability entity found and, for each diagnosed entity identify when it was first manifested. 

b)  As to each bilateral leg/knee and/or spine disability entity diagnosed, based on the factual evidence of record, please express an opinion regarding the likely etiology of such disability.  Specifically, is the disability related directly to the Veteran's service/activities?  If the examiner concludes that a knee disorder existed prior to service, then opine as to whether the disorder was aggravated by service.  

c)  If a disability of either leg/knee is determined to be directly related to the Veteran's service, please opine further whether such disability has caused or aggravated a spine and or psychiatric disability.

The examiner must include rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation should show consideration of the Veteran's deemed credible statements regarding the nature of his activities in service, and include comment on the opinions already in the record, with explanation of rationale for agreement or disagreement with such opinions.

4.  The RO should arrange for any additional development deemed necessary (to include obtaining a medical examination/opinion as to the residuals of aneurysm claim) and readjudicate the matters on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




